Case 3:18-cv-10896-BRM-DEA Document 20 Filed 11/08/19 Page 1 of 1 PageID: 52

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Trenton, NJ


 DOMENICA BORZELLINO
                                        Plaintiff,
 v.                                                  Case No.: 3:18−cv−10896−BRM−DEA
                                                     Judge Brian R. Martinotti
 WAL−MART STORES, INC., et al.
                                     Defendant.
                                  ORDER OF DISMISSAL


     This matter having been reported settled and the Court having administratively
 terminated the action for sixty (60) days so that the parties could submit the papers
 necessary to terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ. R. 41.1, and the
 sixty−day time period having passed without the Court having received the necessary
 papers;
      IT IS on this 8th day of November, 2019,
    ORDERED that the Clerk of the Court shall reopen the case and make a new and
 separate docket entry reading "CIVIL CASE REOPENED"; and it is further
   ORDERED that this matter be, and the same hereby is, DISMISSED WITH
 PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).




                     /s/ Brian R. Martinotti
                     ____________________________________________________
                     BRIAN R. MARTINOTTI United States District Judge
